                              UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

MICHAEL LEON HOLDBROOKS,                                      Case No. 1:18-cv-183
     Petitioner,
                                                              Dlott, J.
        vs.                                                   Bowman, M.J.

WARDEN, CORRECTIONAL                                          REPORT AND
RECEPTION CENTER, et al.,                                     RECOMMENDATION
     Respondents.

        Petitioner, who was incarcerated as a result of a post-release control violation when he

commenced this action, but apparently is now again on post-release control under the supervision

of the Ohio Adult Parole Authority (OAPA), 1 has filed a pro se petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254, 2 seeking his “[r]elease from ODRC prison(s) and

termination of supervision from APA.” (Doc. 3). This matter is before the Court on respondent’s

unopposed motion to dismiss. (Doc. 6).

I.      Procedural Background

                                               State Proceedings

        On April 28, 2010, in the Butler County Court of Common Pleas, Case No. CR2010-01-

0094, petitioner, through counsel, pleaded guilty to one count of felonious assault in violation of

Ohio Rev. Code § 2903.11(A)(1). (Doc. 5, Ex. 1, at PageID 50-51). The Plea of Guilty and Jury

Waiver form that petitioner signed stated in relevant part:

        Post Release Control: In addition, a period of supervision by the Adult Parole
        Authority after release from prison is mandatory . . . in this case. . . . If I am

1
 An offender search on the website for the Ohio Department of Rehabilitation and Correction (ODRC) reflects that
on June 1, 2018, petitioner was released from prison to post-release control. See
https://appgateway.drc.ohio.gov/OffenderSearch. Petitioner has not provided the Court with an updated address.
2
 Petitioner properly asserts his claims under 28 U.S.C. § 2254 instead of 28 U.S.C. § 2241. See Allen v. White, 185
F. App’x 487, 490 (6th Cir. 2006) (explaining that “§ 2254 allows state prisoners to collaterally attack either the
imposition or the execution of their sentence”).
        sentenced to prison for a felony 2 . . . which involved causing or threatening
        physical harm, I will have mandatory post release control of 3 years.

        If I violate any post release control rule or condition, I can receive a more restrictive
        sanction while I am under post release control and increased duration of supervision
        or control up to the maximum term. If I violate conditions of supervision while
        under post release control, the Parole Board can return me to prison for up to nine
        months for each violation up to a maximum of ½ my original stated prison term,
        even though I have already served the entire stated prison term imposed upon me
        by this Court. If the violation is a new felony, I could receive a prison term of the
        greater of one year or the time remaining on post release control, in addition to any
        other prison term imposed for the new offense.

(Doc. 5, Ex. 1, at PageID 50-51).

        The trial court found petitioner guilty and sentenced him to four years in prison, notified

him that post-release control was mandatory “up to a maximum of three (3) years,” and ordered

petitioner to serve “any term of post release control imposed by the Parole Board, and any prison

term for violation of that post release control.” (Doc. 5, Ex. 2, at PageID 52). Petitioner did not

appeal. (See Doc. 6, at PageID 169, 178).

        On December 15, 2013, petitioner was released from prison and placed on post-release

control. (See Doc. 5, Ex. 4, at PageID 63-66). Petitioner violated the terms of his post-release

control and, on November 20, 2014, the OAPA imposed a forty-five-day prison sanction. (Doc.

5, Ex. 5, at PageID 67-70). On February 11, 2015, petitioner was again released from prison and

placed on post-release control. (Doc. 5, Ex. 6, at PageID 93).

        On May 28, 2015, while on post-release control in Case No. CR2010-01-0094, petitioner,

through counsel, pleaded guilty in the Butler County Court of Common Pleas, Case No. CR15-

03-0408, to one count of possession of heroin, in violation of Ohio Rev. Code § 2925.11. (Doc.

5, Ex. 7, at PageID 114-15). The Plea of Guilty and Jury Waiver form that petitioner signed

stated in relevant part:




                                                   2
       Post Release Control: In addition, a period of supervision by the Adult Parole
       Authority after release from prison is . . . optional in this case. . . . If I receive a
       sentence to prison for a felony 3, 4, or 5, I may be given up to 3 years of post release
       control.

       If I violate any post release control rule or condition, I can receive a more restrictive
       sanction while I am under post release control and increased duration of supervision
       or control up to the maximum term. If I violate conditions of supervision while
       under post release control, the Parole Board can return me to prison for up to nine
       months for each violation up to a maximum of ½ my original stated prison term,
       even though I have already served the entire stated prison term imposed upon me
       by this Court. If the violation is a new felony, I could receive a prison term of the
       greater of one year or the time remaining on post release control, in addition to any
       other prison term imposed for the new offense.

(Doc. 5, Ex. 7, at PageID 114-15).

       The trial court found petitioner guilty and sentenced him to six months in prison and

ordered him to serve “any term of post release control imposed by the Parole Board.” (Doc. 5,

Ex. 8, at PageID 116-17). The trial court further ordered:

       If [petitioner] violates the conditions of supervision while under post release
       control, the Parole Board can return [petitioner] for up to nine months for each
       violation for up to a maximum of one half of [petitioner’s] original sentence for a
       total of 3 months even though defendant has already served the entire stated prison
       term by this Court.

(Doc. 5, Ex. 8, PageID 116-17). Petitioner did not appeal. (See Doc. 6, at PageID 169, 178; see

also Doc. 3, at PageID 31).

       On November 12, 2015, petitioner was released from prison and placed on post-release

control supervision for three years. (See Doc. 5, Ex. 10, at PageID 122-25). The OAPA

consolidated petitioner’s remaining 604-day post-release-control term from Case No. CR2010-

01-0094 with the three-year post-release control term from Case No. CR2015-03-0408 and

added petitioner’s remaining 627 days of available prison sanction time from Case No. CR2010-

01-94 to the ninety-one days of available prison sanction time from Case No. CR2015-03-0408.

(Doc. 5, Ex. 11, at PageID 126-27).

                                                  3
       On September 12, 2016, petitioner was found to have violated the terms of his post-

release control, and the OAPA imposed a six-month incarceration sanction. (Doc. 5, Ex. 12, at

PageID 128-45). Petitioner was released on post-release control supervision on March 11, 2017.

(See Doc. 5, Ex. 13, at PageID 146-48).

       On January 2, 2018, petitioner was again found to have violated the terms of his post-

release control. (Doc. 5, Ex. 14, at PageID 149). The OAPA imposed a sanction of 150 days

incarceration for the violation. (Doc. 5, Ex. 14, at PageID 149-63). From the ODRC website, it

appears that petitioner was released to post-release control supervision on June 1, 2018.

                                 Federal Habeas Corpus Petition

       Petitioner initiated the instant federal habeas corpus action in March 2018. In two nearly

identical grounds for relief, he asserts that he has served all sentencing and sanction time

available to the OAPA. (Doc. 3, at PageID 34, 36). Although not entirely clear, it appears that

petitioner contends that the OAPA lacked authority to impose the 150-day prison term sanction

he was serving at the time he filed his petition because he had already served all sentencing and

sanction time available to the OAPA. (See Doc. 3, at PageID 34, 36). As previously stated,

petitioner seeks “release from ODRC prison(s) and termination of supervision from APA.”

(Doc. 3, at PageID 44).

       Respondent has moved to dismiss, arguing that petitioner’s claims are unexhausted, time-

barred to the extent they challenge the trial court’s original imposition of post-release control,

and without merit. (Doc. 6, at PageID 172-86). Petitioner has not filed a response.

II.    MOOTNESS

       As an initial matter, this Court addresses its continued jurisdiction to consider this case in

light of petitioner’s apparent release from prison to post-release control on June 1, 2018. See



                                                  4
Demis v. Sniezek, 558 F.3d 508, 512 (6th Cir. 2009) (“The Constitution’s case or controversy

requirement confines the jurisdiction of the courts to ‘real and substantial controvers[ies]

admitting of specific relief through a decree of a conclusive character.’”) (quoting North

Carolina v. Rice, 404 U.S. 244, 246 (1971)).

       Petitioner’s habeas petition seeks not only his release from “ODRC prison(s),” but also

the “termination of supervision from APA [Ohio Adult Parole Authority].” (Doc. 3, at PageID

44). As petitioner remains under the supervision of the OAPA, his release from prison in June

2018 to post-release control does not render his habeas corpus petition moot.

III.   THE PETITION SHOULD BE DISMISSED WITHOUT PREJUDICE ON
       EXHAUSTION GROUNDS.

       The statute governing habeas petitions filed by state prisoners contains an exhaustion

requirement. See 28 U.S.C. § 2254(b)-(c). Specifically, the statute provides that an application

for a writ of habeas corpus by a state prisoner shall not be granted unless the petitioner has

exhausted his state court remedies, there is an absence of available state corrective process, or

circumstances exist that render such process ineffective to protect petitioner’s rights. 28 U.S.C.

§ 2254(b)(1). A state defendant with federal constitutional claims is required to first fairly

present those claims to the state courts for consideration because of the equal obligation of the

state courts to protect the constitutional rights of criminal defendants, and in order to prevent

needless friction between the state and federal courts. See Anderson v. Harless, 459 U.S. 4, 6

(1982) (per curiam); Picard v. Connor, 404 U.S. 270, 275-76 (1971). Under the “fair

presentation” requirement, “state prisoners must give the state courts one full opportunity to

resolve any constitutional issues by invoking one complete round of the State’s established

appellate review process,” which, in Ohio, includes discretionary review in the Ohio Supreme

Court. See O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); Hafley v. Sowders, 902 F.2d 480,

                                                  5
483 (6th Cir. 1990); Leroy v. Marshall, 757 F.2d 94, 97, 99–100 (6th Cir. 1985).

       If the petitioner fails to fairly present his claims through the requisite levels of state

appellate review, but still has an avenue open to him in the state courts by which he may present

the claims, his petition is subject to dismissal without prejudice for failure to exhaust state

remedies. See 28 U.S.C. § 2254(c). Although the exhaustion requirement is not jurisdictional,

and an application for a writ of habeas corpus may be denied on the merits notwithstanding the

petitioner’s failure to exhaust, see 28 U.S.C. § 2254(b)(2), there is a strong presumption in favor

of requiring the exhaustion of state remedies. See Granberry v. Greer, 481 U.S. 129, 131

(1987). A “mixed” petition containing both unexhausted claims and claims that have been fairly

presented to the state courts is subject to dismissal without prejudice on exhaustion grounds.

Rose v. Lundy, 455 U.S. 509, 510, 522 (1982).

       Petitioner concedes in his petition that he has not presented his claims to the state courts.

(See Doc. 3, at PageID 34). Because petitioner has never presented his claims to the state courts

for their consideration, this case does not involve a mixed petition containing both exhausted and

unexhausted claims. This Court may require petitioner to return to the state courts to exhaust his

claims as long as an avenue of relief still remains open to him there.

       “In Ohio, ‘habeas corpus is available where an individual’s maximum sentence has

expired and he is being held unlawfully.’” Gilbert v. CCA Halfway House, No. 2:16-cv-781,

2016 WL 4417494, at *3 (S.D. Ohio Aug. 19, 2016) (Jolson, M.J.) (Report & Recommendation)

(quoting Morgan v. Ohio Adult Parole Auth., 626 N.E.2d 939, 941 (1994)), adopted 2016 WL

476914 (S.D. Ohio Sept. 13, 2016) (Graham, J.). Further, “claims challenging parole

revocations may be raised in a state habeas corpus petition pursuant to Ohio Rev. Code

§ 2725.01 et seq., or in a state writ of mandamus pursuant to Ohio Rev. Code § 2731.01 et seq.”



                                                  6
Boswell v. Warden, Lebanon Corr. Inst., No. 1:07-cv-702, 2008 WL 4411416, at *9 (S.D. Ohio

Sept. 29, 2008) (and cases cited therein). As such, petitioner’s claims−that the OAPA lacked

authority to impose the 150-day prison term sanction because he had already served all

sentencing and sanction time available to the OAPA−could conceivably be challenged through

either a writ of mandamus or state habeas corpus action. 3

         Moreover, to the extent that petitioner seeks to challenge the trial court’s original

imposition of post-release control in Case Nos. CR2010-01-0094 and/or CR15-03-0408, review

in the state courts may still be available through a delayed direct appeal. See Ohio R. App. P.

5(A); see also Hamilton v. Warden, Chillicothe Corr. Inst., No. 1:12-cv-124, 2013 WL 3050683,

at *4, *6 (S.D. Ohio June 17, 2013) (Bowman, M.J.) (Report & Recommendation) (and cases

cited therein) (recommending dismissal of the habeas petition because the petitioner had failed to

exhaust the available remedy of a delayed appeal to the Ohio Court of Appeals), adopted, 2013

WL 3467142 (S.D. Ohio July 10, 2013) (Beckwith, J.).

         Because it appears that there are available avenues of relief in the state courts for

petitioner to exhaust his claims for federal habeas relief, the Court must next address whether the

petition should be dismissed without prejudice to renewal upon petitioner’s exhaustion of his

state remedies, or whether the instant proceedings should be stayed and held in abeyance while

petitioner exhausts his claims in the state courts. Cf. Bridgeman v. Warden, Ohio State

Penitentiary, No. 3:12cv54, 2012 WL 5877527, at *4 (S.D. Ohio Nov. 20, 2012) (Ovington,

M.J.) (Report & Recommendation), adopted, 2012 WL 6616352 (S.D. Ohio Dec. 19, 2012)

(Rice, J.).


3
 “Any uncertainty whether the courts of Ohio will consider petitioner’s habeas claim on the merits is not substantial
enough to render resort to state process futile.” Brewer v. Dahlberg, 942 F.2d 328, 340 (6th Cir. 1991). “Nor does
it obviate the need to give the courts of Ohio a fair opportunity to pass upon and correct any constitutional
deficiency.” Id.

                                                          7
       The stay-and-abeyance approach was first recognized by the Supreme Court in Rhines v.

Weber, 544 U.S. 269 (2005), as a means of ensuring that the “the interplay between AEDPA’s 1-

year statute of limitations and Lundy’s dismissal requirement” for “mixed” petitions, will not

preclude habeas review of claims raised in a “timely but mixed petition in federal district court”

that would be time-barred if the petitioner were required to file a new action after exhausting his

state court remedies. See Rhines, 544 U.S. at 274-75. The procedure applies only in “limited

circumstances.” Id. at 277. Indeed, some courts, including lower courts within the Sixth Circuit,

have declined to extend the Rhines stay-and-abeyance procedure to petitions, such as this,

containing only unexhausted claims. See, e.g., Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th

Cir. 2006); United States v. Hickman, 191 F. App’x 756, 757 (10th Cir. 2006); Hust v. Costello,

329 F. Supp.2d 377, 380 (E.D.N.Y. 2004) (and cases cited therein); Warren v. Warren, No.

2:13cv11234, 2013 WL 1875948, at *2 (E.D. Mich. May 3, 2013); Sidibeh v. Buchanan, No.

2:12cv558, 2012 WL 6568231, at *8 (S.D. Ohio Dec. 17, 2012) (King, M.J.) (Report &

Recommendation), adopted, 2013 WL 80362 (S.D. Ohio Jan. 27, 2013) (Graham, J.); Mimms v.

Russell, No. 1:08-cv-079, 2009 WL 890509, at *3 (S.D. Ohio Mar. 31, 2009). But cf. Heleva v.

Brooks, 581 F.3d 187, 191-92 (3rd Cir. 2009) (holding that the district court erred in ruling that

“Rhines confines the availability of stay-and-abeyance solely to mixed petitions” given that in

Pace v. DiGuglielmo, 544 U.S. 408 (2005), which was decided one month after Rhines, the

Supreme Court “sanctioned the use of stay-and-abeyance in a context outside that of mixed

petitions” in a case involving the petitioner’s “reasonable confusion about state filing

requirements”); Hyman v. Keller, No. 10-6652, 2011 WL 3489092, at *10-11 (4th Cir. Aug. 10,

2011) (same). Courts that have held a stay is inappropriate for petitions containing only

unexhausted claims have reasoned that (1) the district court lacks jurisdiction over the petition



                                                 8
while the petitioner pursues his claims in state court in the absence of “exhausted claims that

could stay the petition;” and (2) “if district courts were to stay habeas petitions that were

completely unexhausted in order to maintain their timeliness under the AEDPA, federal courts

would be turned into a jurisdictional parking lot for unexhausted claims.” Hust, 329 F. Supp.2d

at 380 (internal citation and quotation marks omitted); Warren, supra, 2013 WL 1875948, at *2;

see also Hickman, 191 F. App’x at 757.

       However, in Hickey v. Hoffner, 701 Fed. App’x 422, 426 (6th Cir. June 30, 2017), the

Sixth Circuit considered the applicability of the stay-and-abeyance procedure in the case of a

non-mixed petition containing only unexhausted claims. After observing that other circuits have

found the procedure applicable in cases containing solely unexhausted claims, see id. at n.5, the

Sixth Circuit remanded the case to the district court to determine if the petitioner could show

good cause for failing to raise his claims in the state court. If so, the Sixth Circuit directed, the

district court should stay the petition and hold it in abeyance while the petitioner returned to the

state court to exhaust his available remedies. Id. at 426-27.

       In Rhines, the Supreme Court held that the district court’s discretion to issue stays in

habeas cases is circumscribed to the extent it must “be compatible” with the AEDPA’s “twin

purposes” of encouraging the finality of state court judgments and the petitioner’s exhaustion of

all claims in state court before seeking federal habeas relief. See Rhines, 544 U.S. at 276-77.

The Court continued:

       Because granting a stay effectively excuses a petitioner’s failure to present his
       claims first to the state courts, stay and abeyance is only appropriate when the
       district court determines there was good cause for the petitioner’s failure to exhaust
       his claims first in state court. Moreover, even if a petitioner had good cause for that
       failure, the district court would abuse its discretion if it were to grant him a stay
       when his unexhausted claims are plainly meritless.




                                                   9
Id. at 277. A stay is also not warranted “if a petitioner engages in abusive litigation tactics or

intentional delay.” Id. at 278. It would likely be an abuse of discretion to deny a stay and

dismiss the petition only “if the petitioner had good cause for his failure to exhaust, his

unexhausted claims are potentially meritorious, and there is no indication that the petitioner

engaged in intentionally dilatory litigation tactics.” Id.

       In this case, it would be inappropriate to issue a stay rather than dismiss the case without

prejudice. Petitioner has not moved for a stay nor responded to respondent’s motion to dismiss;

nor has petitioner shown good cause for his failure to exhaust his state court remedies prior to

filing his federal habeas petition. Although petitioner appears to assert in his petition that the

Court should excuse his failure to exhaust because the OAPA’s January 3, 2018 imposition of

the 150-day prison term sanction was time-sensitive (see Doc. 3, at PageID 34), petitioner has

not demonstrated that he could not have meaningfully presented his claims to the state courts

within the 150-day period. Indeed, recognizing that “[t]he logical result of such a proposition

would be to render the exhaustion rule meaningless, at least in cases with relatively short

sentences,” this Court has previously rejected a similar futility argument. See Wright v. Ohio,

No. 3:09-cv-306, 2009 WL 2949854, at *1 (S.D. Ohio Sept. 11, 2009). Absent a showing of

good cause from petitioner and with no indication that a stay is warranted in the record before

the Court, the undersigned finds that the petition should be dismissed without prejudice to

renewal upon petitioner’s exhaustion of his state remedies.

       Accordingly, in sum, after weighing the Rhines factors, it is RECOMMENDED that

respondent’s motion to dismiss (Doc. 6) be GRANTED and the petition be DISMISSED

without prejudice on the ground that petitioner has failed to exhaust available remedies in the

state courts. Because the Court recommends dismissal on exhaustion grounds, the Court does



                                                  10
not address respondent’s alternative limitations and merits arguments. 4

                            IT IS THEREFORE RECOMMENDED THAT:

         1. Respondent’s motion to dismiss (Doc. 6) be GRANTED and petitioner’s petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. 3) be DISMISSED without prejudice

to refiling after petitioner exhausts his state court remedies.

         2. A certificate of appealability should not issue under the standard set forth in Slack v.

McDaniel, 529 U.S. 473, 484-85 (2000), because “jurists of reason” would not find it debatable

whether this Court is correct in its procedural ruling that petitioner has failed to exhaust state

court remedies and that this case should be dismissed without prejudice pending his exhaustion

of such remedies. 5

         3. With respect to any application by petitioner to proceed on appeal in forma pauperis,

the Court should certify pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of any Order adopting

this Report and Recommendation would not be taken in “good faith,” and therefore DENY

petitioner leave to appeal in forma pauperis. See Fed. R. App. P. 24(a); Kincade v. Sparkman,

117 F.3d 949, 952 (6th Cir. 1997).



                                                                  s/ Stephanie K. Bowman
                                                                  Stephanie K. Bowman
                                                                  United States Magistrate Judge




4
 To the extent that petitioner raises timely claims in this action, the Court is not unsympathetic to the possibility that
petitioner may face statute-of-limitations issues should he renew his petition upon exhaustion of his state remedies.
Where appropriate, a petitioner may be entitled to equitable tolling if he diligently exhausts his remedies and
promptly returns to federal court. See Griffin v. Rogers, 308 F.3d 647, 652 (6th Cir. 2002).
5
 Because this Court finds the first prong of the Slack standard has not been met in this case, it need not address the
second prong of Slack as to whether or not “jurists of reason” would find it debatable whether petitioner has stated
viable constitutional claims for relief in his habeas petition. See Slack, 529 U.S. at 484.

                                                           11
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

MICHAEL LEON HOLDBROOKS,                              Case No. 1:18-cv-183
     Petitioner,
                                                      Dlott, J.
       vs.                                            Bowman, M.J.

WARDEN, CORRECTIONAL
RECEPTION CENTER, et al.,
                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                12
